Hill, C. J.
1. The assignment of error based on the ruling of the trial court in admitting incriminating evidence obtained by a search of the defendant’s house without a warrant is controlled by the decisions of this court in the eases of Glover v. State, ante, 455 (61 S. E. 862), Croy v. State, ante, 456 (61 S. E. 862), Tooke v. State, ante, 495 (61 S. E. 917), and the decision of the Supreme Court in Williams v. State, 100 Ga. 511 (28 S. E. 624, 39 L. R. A. 269).
2. The verdict is fully supported by the evidence, and the, judgment refusing a new trial is affirmed. Judgment affirmed.